Citation Nr: 0945269	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for perforated tympanic membrane, status post left 
tympanoplasty, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for schizoaffective disorder.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hypertension.

4.  Entitlement to service connection for otitis media and 
otitis externa.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), schizoaffective disorder, and a psychotic 
disorder, other than schizoaffective disorder.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2005 and June 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran's claim of entitlement to 
service connection for PTSD and a psychotic disorder, other 
than schizoaffective disorder, is based on the same medical 
and lay evidence as his claim for schizoaffective disorder.  
Additionally, treatment records also show diagnoses of major 
depressive disorder and mood disorder, not otherwise 
specified.  However, for the purposes of determining whether 
new and material evidence has been received in order to 
reopen the Veteran's claim of entitlement to service 
connection for schizoaffective disorder, the Board notes that 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, for purposes of determining whether a 
new claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  Thus, the Board finds that the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD and a psychotic disorder, other than 
schizoaffective disorder, remains a separate and distinct 
claim from his application to reopen his claim of entitlement 
to service connection for schizoaffective disorder.  Id.; see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently determined that the scope of 
Boggs and Ephraim is limited to claims to reopen.  
Specifically, the Court stated that Boggs, as well as 
Ephraim, relies upon a diagnosis to define the scope of a 
claim only retrospectively-after there has been a finding of 
fact based upon competent medical evidence.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  
In contexts of section 5108 and requests to reopen, this 
accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from 
pursuing claims based on evidence of injuries or diseases 
distinct from those upon which benefits have been denied.  
Id.  However, the Court determined that the advantages of 
treating separate diagnoses as separate claims in cases to 
reopen do not exist where separate diagnoses are rendered for 
the same reported symptoms during the initial processing of a 
claim for benefits.  Id.  

Therefore, in light of the Court's decision in Clemons and 
the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for schizoaffective 
disorder herein, the Board has recharacterized the issue 
regarding the merits of the Veteran's claims of entitlement 
to service connection for PTSD, schizoaffective disorder, and 
a psychotic disorder, other than schizoaffective disorder, as 
entitlement to service connection for an acquired psychiatric 
disorder, to include such disorders, as shown on the first 
page of this decision.  The Board acknowledges that such 
description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders, to include major depressive disorder and mood 
disorder, not otherwise specified, which were not explicitly 
claimed by the Veteran but are shown as diagnoses in his 
treatment records.

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer in September 2006 
and at video-conference hearing before the undersigned 
Veterans Law Judge in August 2009; transcripts of both 
hearings are associated with the claims file. 

Following the Veteran's August 2009 Board hearing, he 
submitted additional evidence consisting of VA treatment 
records and statements from his spouse and sister.  No waiver 
of agency of original jurisdiction (AOJ) consideration 
accompanied the submission of such evidence.  See 38 C.F.R. 
§ 20.1304.  However, the Board notes that the statements from 
the Veteran's spouse and sister are copies of letters already 
contained in the claims file and, therefore, are duplicative 
of the evidence of record.  Moreover, with respect to the VA 
treatment records, which address his claimed acquired 
psychiatric disorder, as such claim is being remanded, the 
AOJ will have an opportunity to review all the submitted 
documents and readjudicate his case based on the entirety of 
the evidence of record.

The issue of whether new and material evidence has been 
received in order to reopen the Veteran's claim of 
entitlement to service connection for hypertension and the 
merits of the issues of entitlement to service connection for 
perforated tympanic membrane, status post left tympanoplasty; 
otitis media and otitis externa; and, an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in December 1975, the RO 
denied service connection for perforated tympanic membrane, 
status post left tympanoplasty.

2.  Evidence added to the record since the final December 
1975 RO denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for perforated tympanic membrane, status post left 
tympanoplasty.

3.  In a final decision issued in April 2006, the RO denied 
service connection for schizoaffective disorder.

4.  Evidence added to the record since the final April 2006 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The December 1975 RO decision that denied service 
connection for perforated tympanic membrane, status post left 
tympanoplasty, is final.  38 U.S.C. § 4005(c) (1970) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for perforated 
tympanic membrane, status post left tympanoplasty.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The April 2006 decision that denied service connection 
for schizoaffective disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) 
[(2009)].

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for perforated tympanic 
membrane, status post left tympanoplasty, and schizoaffective 
disorder is completely favorable and, in that regard, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
Consideration of the merits of the Veteran's claims is 
deferred, however, pending additional development consistent 
with the VCAA.

At his August 2009 Board hearing and in documents of record, 
the Veteran contends that he was exposed to acoustic trauma 
during service.  He also alleges that he was treated for 
congested ear canals and bilateral otitis externa while on 
active duty.  The Veteran claims that such in-service events 
resulted in a perforated tympanic membrane, status post left 
tympanoplasty, and, therefore, service connection is 
warranted.  Additionally, the Veteran claims that he 
developed schizoaffective disorder as a result of his 
military service and, therefore, service connection is also 
warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is 
defined so as to include brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Relevant to the Veteran's perforated tympanic membrane, 
status post left tympanoplasty, claim, the RO denied service 
connection for such disorder in a rating decision issued in 
December 1975.  The RO considered the Veteran's service 
treatment records, VA treatment records, and an August 1975 
VA examination.  The RO noted that, in April 1973, the 
Veteran complained of pain in both ears and his ears were 
subsequently irrigated.  The diagnosis was bilateral otitis 
externa.  It was also observed that, in August 1975, the 
Veteran was referred to the VA Hospital for treatment of a 
chronic perforation of the left tympanic membrane and 
underwent a tympanoplasty.  While not offering any specific 
reasoning, the RO denied service connection for perforated 
tympanic membrane, status post left tympanoplasty.

Pertinent to the Veteran's schizoaffective disorder claim, 
the RO denied service connection for such disorder in a 
rating decision issued in April 2006.  The RO considered the 
Veteran's service treatment records as well as post-service 
VA treatment records.  The RO determined that there was no 
evidence of a diagnosis of schizoaffective disorder of 
record.  As such, the RO denied service connection for such 
disorder as there was no evidence that schizoaffective 
disorder was incurred in or caused by service.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In December 1975 and April 2006, the Veteran was advised of 
the decisions denying service connection for perforated 
tympanic membrane, status post left tympanoplasty, and 
schizoaffective disorder, respectively, and his appellate 
rights.  No further communication was received from the 
Veteran until January 2004 and November 2007, respectively, 
when VA received his applications to reopen such claims.  
Therefore, the December 1975 and April 2006 rating decisions 
are final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2009)].

Relevant to the Veteran's claim of entitlement to service 
connection for perforated tympanic membrane, status post left 
tympanoplasty, the Board observes that, after VA received his 
claim to reopen in January 2004, a decision denying the 
reopening of such claim was issued in May 2004.  However, in 
January 2005, the Veteran submitted a statement indicating 
that he wished to file an appeal with respect to his claim 
for perforated tympanic membrane, status post left 
tympanoplasty.  In connection with such statement, he 
submitted private treatment records.  He also subsequently 
submitted additional private treatment records in April 2005.  
Such records, which demonstrate current treatment for ear 
conditions, are relevant to the Veteran's application to 
reopen his claim for perforated tympanic membrane, status 
post left tympanoplasty.

As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  As evidence received in January 2005 
and April 2005 qualifies as new and material evidence, such 
must be considered as part of the prior decision and, 
therefore, the prior May 2004 decision is not final and the 
Veteran's application to reopen his claim for perforated 
tympanic membrane, status post left tympanoplasty has been 
pending since January 2004.  See Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999).  Consequently, the last prior final 
denial of the Veteran's claim of entitlement to service 
connection for such disorder was issued in December 1975.

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for perforated tympanic 
membrane, status post left tympanoplasty, and schizoaffective 
disorder in January 2004 and November 2007, respectively, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Pertinent to the Veteran's application to reopen his claim of 
entitlement to service connection for perforated tympanic 
membrane, status post left tympanoplasty, since the final RO 
denial in December 1975, evidence showing continued 
complaints with respect to his ears has been received.  
Specifically, private treatment records show that the Veteran 
has been treated repeatedly for impacted cerumen and, in 
October 2003, was provided with a diagnosis of mild left 
otitis externa.  Additionally, at his August 2009 Board 
hearing, the Veteran testified competently and credibly 
regarding his difficulty with his ears since service. 

Relevant to the Veteran's application to reopen his claim of 
entitlement to service connection for schizoaffective 
disorder, since the final RO denial in April 2006, evidence 
showing a current diagnosis of such disorder and a possible 
relationship to his military service has been received.  
Specifically, a July 2005 VA examination report reflects an 
Axis I diagnosis of schizoaffective disorder.  Additionally, 
the examiner opined that it was possible that the overall 
stressors associated with service in a combat zone 
contributed to the development of schizoaffective disorder 
and that it was more likely than not that warzone stress 
contributed to the development and maintenance of 
schizoaffective disorder.  (Emphasis added).

Pertinent to both claims, the Board concludes that the 
evidence received since the prior final denials is new in 
that it was not previously of record.  It is material because 
it is not cumulative and redundant of the evidence of record 
at the time of the prior denials.  Specifically, with respect 
to the Veteran's claim for perforated tympanic membrane, 
status post left tympanoplasty, the newly received evidence 
reflects complaints of ear difficulties since service and a 
diagnosis of otitis externa.  Additionally, regarding his 
claim for schizoaffective disorder, the new evidence reflects 
a current diagnosis of such disorder and a possible 
relationship to his military service.  Therefore, the Board 
finds that the new evidence tends to prove previously 
unestablished facts necessary to substantiate the underlying 
claims of service connection for perforated tympanic 
membrane, status post left tympanoplasty, and schizoaffective 
disorder.  Consequently, the newly received evidence raises a 
reasonable possibility of substantiating the Veteran's 
claims.  Accordingly, the claims of entitlement to service 
connection for perforated tympanic membrane, status post left 
tympanoplasty, and schizoaffective disorder are reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
perforated tympanic membrane, status post left tympanoplasty, 
is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
While the Veteran was only provided notice of the information 
and evidence necessary to establish a disability rating and 
an effective date for such claim, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), with 
respect to his claims of entitlement to service connection 
for schizoaffective disorder and a psychotic disorder, a 
remand is necessary to provide the Veteran with proper VCAA 
notice regarding his other claims.  

Relevant to the Veteran's application to reopen his claim of 
entitlement to service connection for hypertension, the Board 
observes that, in June 2003 and January 2004 statements, he 
alleged clear and unmistakable error (CUE) in the December 
1975 rating decision that denied service connection for 
hypertension.  In such documents, the Veteran contends that 
the evidence of record at the time of such decision indicated 
a diagnosis of hypertension within a year of his service 
discharge.  While he acknowledges that service connection was 
denied on a presumptive basis as his hypertension did not 
manifest to a degree of 10 percent within his first post-
service year, he essentially argues that service connection 
should have been awarded on a direct basis as he had high 
blood pressure in service and was subsequently diagnosed with 
hypertension within his first post-service year.  As the 
outcome of the Veteran's claim alleging CUE in the December 
1975 rating decision impacts his pending application to 
reopen his claim of entitlement to service connection for 
hypertension, such claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board 
consideration of the merits of the Veteran's new and material 
claim is deferred pending the AOJ's adjudication of his CUE 
claim.  

Pertinent to the Veteran's claims of entitlement to service 
connection for perforated tympanic membrane, status post left 
tympanoplasty, and otitis media and otitis externa, the Board 
finds that a VA examination is necessary in order to 
determine whether such claimed disorders are related to his 
military service.  Specifically, the Veteran's service 
treatment records reflect that, in November 1972, he had 
congested ear canals in connection with an impression of flu 
syndrome.  In April 1973, the Veteran was diagnosed with 
bilateral otitis externa and his ears were irrigated.  At his 
March 1974 separation examination, his ears were noted to be 
normal upon clinical evaluation.  

The Board also notes that the Veteran contends that he was 
exposed to acoustic trauma, to include the firing of weapons 
and being close in proximity to aircraft, during his military 
service.  In light of his military occupational specialty of 
anti-tank assault man, the Board finds that the Veteran's 
statements that he was exposed to acoustic trauma during his 
military service is competent and credible evidence of in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Subsequent to his service discharge, in August 1975, the 
Veteran was referred to the VA Hospital for treatment of a 
chronic perforation of the left tympanic membrane and 
underwent a tympanoplasty.  Additionally, private treatment 
records show that the Veteran has been treated repeatedly for 
impacted cerumen and, in October 2003, was provided with a 
diagnosis of mild left otitis externa.  Additionally, at his 
August 2009 Board hearing, the Veteran testified competently 
and credibly that he has had difficulty with his ears since 
service. 

Therefore, in light of the Veteran's in-service ear 
complaints and exposure to acoustic trauma as well as his 
post-service complaints and treatment for a chronic 
perforation of the left tympanic membrane and otitis externa, 
the Board finds that a remand is necessary in order to afford 
the Veteran a VA examination so as to determine the nature 
and etiology of his ear disorders, claimed as perforated 
tympanic membrane, status post left tympanoplasty, and otitis 
media and otitis externa.

Relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, he has 
alleged that, while serving in Nam Phong, Thailand, from 
September 1972 to September 1973, his unit went on red alert, 
indicating a possible attack by the Viet Cong, numerous 
times.  The Veteran also contended that a B52 almost exploded 
in front of him and another time he almost killed six of his 
friends during a red alert.  The Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses relevant to psychiatric symptoms.  His service 
personnel records show that he participated in combat support 
operations with Task Force Delta in Nam Phong, Thailand, from 
September 1972 to September 1973.  There is no indication 
that he actually engaged in combat.  Additionally, a 
narrative summary from Task Force Delta for the first six 
months of 1973 reflect that aircraft from the unit flew 
combat missions to Laos and the Khmer Republic (Cambodia).  
Such summary does not corroborate the Veteran's claimed in-
service incidents.  Additionally, while a July 2005 VA 
examiner opined that it was possible that the overall 
stressors associated with service in a combat zone 
contributed to the development of schizoaffective disorder 
and that it was more likely than not that warzone stress 
contributed to the development and maintenance of 
schizoaffective disorder (emphasis added), the Veteran did 
not engage in combat and there is no indication that his unit 
experienced combat or war-like incidents as described by him 
while stationed in Nam Phong, Thailand.  As such, the July 
2005 VA examiner's opinion is based on incidents not 
corroborated by the record.   Therefore, while on remand, the 
Veteran should be given an opportunity to provide any 
additional documentation in support of his claimed in-service 
stressors, to include statements from fellow servicemembers 
who were present at the time he claimed such events took 
place. 

A remand is also necessary to obtain outstanding VA and 
private treatment records.  In this regard, the Veteran 
indicated at his Board hearing that Dr. Fazio treated him for 
his ears.  The most recent records from Dr. Fazio contained 
in the claims file are dated in October 2003.  Additionally, 
the Veteran further testified that Dr. Kadair treated him for 
PTSD.  The claims file includes records from Dr. Kadair dated 
through November 2004.  Additionally, VA has a duty to 
request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  At the Veteran's 
Board hearing, he indicated that he received treatment at the 
Baton Rouge VA Outpatient Clinic.  Therefore, while on 
remand, any outstanding treatment records from Drs. Fazio and 
Kadair as well as the Baton Rouge VA Outpatient Clinic should 
be obtained and associated with the claims file.

Additionally, as indicated in the Introduction, the Veteran 
submitted VA treatment records, which address his claimed 
acquired psychiatric disorder, directly to the Board without 
a waiver of AOJ consideration.  As such, while on remand, the 
AOJ should consider the newly received evidence, readjudicate 
the claim, and issue a supplemental statement of the case.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Pertinent to his claim of entitlement 
to service connection for an acquired 
psychiatric disorder, the Veteran should 
be requested to provide any additional 
documentation in support of the in-service 
events (described above) he claimed 
resulted in such disorder, to include 
statements from fellow servicemembers who 
were present at the time he claimed such 
events took place. 

3.  The Veteran should be requested to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
ears, hypertension, and acquired 
psychiatric disorders.  After obtaining any 
necessary authorization forms from the 
Veteran, all identified records, to include 
updated records from Dr. Fazio (those dated 
after October 2003), Dr. Kadair (those 
dated after November 2004), and the Baton 
Rouge VA Outpatient Clinic should be 
obtained and associated with the claims 
file.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

4.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
etiology of his ear disorders, to include 
perforated tympanic membrane, status post 
left tympanoplasty, and otitis media and 
otitis externa.  The examiner should 
review the claims file.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should diagnosis any ear 
disorder(s) that is (are) present.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that the Veteran's diagnosed 
ear disorder(s) is (are) causally related 
to his in-service November 1972 and April 
1973 treatment for congested ears and 
otitis externa, respectively; acoustic 
trauma; or are otherwise the result of an 
incident, injury, or disease in service.  
In offering such opinion, the examiner 
should take into account the Veteran's lay 
statements that he has experienced ear 
difficulties since his military service.  
The rationale for any opinion offered 
should be provided.  

5.  Relevant to the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, any 
additionally-indicated development, to 
include any follow-up stressor development 
indicated by the record and/or affording 
the Veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

6.  Before readjudicating the Veteran's 
application to reopen his claim of 
entitlement to service connection for 
hypertension, his claim of CUE in the 
December 1975 rating decision denying 
service connection for hypertension should 
be adjudicated.

7.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence, to include any evidence 
associated with the claims file subsequent 
to the issuance of the March 2009 
supplemental statements of the case.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


